February 24, 2015




                                JUDGMENT

                The Fourteenth Court of Appeals
                       BRANDON WATSON, Appellant

NO. 14-14-00031-CV                        V.

                        MEGHAN CLARK, Appellee
                    ________________________________

      This cause, an appeal from the judgment signed October 22, 2013, was heard
on the transcript of the record. We order the appeal DISMISSED FOR LACK
OF JURISDICTION. We order appellant, Brandon Watson, to pay all costs
incurred in this appeal. We further order this decision certified below for
observance.